Concurring Opinion
Wickens, P. J.
— I concur in the result reached by Judge Prime but wish to point out that the trial court in granting the motion for new trial stated its only reason therefor as:
“[B]eing of the opinion that this case should have been tried on its merits.”
In my opinion this reason is insufficient to warrant any action. Further, the trial court did not grant the new trial for the reason that it considered the damages excessive, so that question is not saved for appeal. Were we required to pass on the damage question, I am in total agreement with Judge Prime.
I interpret the opinion in Hoag v. Jeffers (1928), 201 Ind. 249, 252, 159 N. E. 753 to hold (1) that a motion for new trial will not authorize the trial court to review the legality of a default judgment; (2) that only a motion to set aside the default would authorize the setting aside of a default judgment, and (3) where a motion to set aside a default *160judgment has been filed the trial court on hearing the same must make a judicial determination of whether the default was suffered by reason of mistake, inadvertent surprise or excusable neglect of a party who now has a meritorious defense to the cause of action upon which the judgment against him was founded.
Appellees, against whom the default judgment was rendered have not shown, much less they have not even alleged, any valid grounds to set aside the default.
Faulconer, J., concurs.
Note. — Reported in 217 N. E. 2d 592.